        Case 1:21-cr-00175-TJK Document 123 Filed 07/21/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                )
                                         )      1:21-CR-175-4
             v.                          )
                                         )
CHARLES DONOHOE,                         )
                                         )
                    Defendant.           )

                      MOTION TO SUBSTITUTE COUNSEL

             NOW COMES Defendant, CHARLES DONOHOE, by and through

counsel, and moves that Lisa S. Costner’s status as CJA counsel be changed to

appointment through the Federal Public Defender for the Middle District of North

Carolina:

             1.     On April 6, 2021, the undersigned was appointed to represent Mr.

                    Donohoe.

             2.     On July 19, 2021, the undersigned began employment as an

                    Assistant Federal Public Defender with the Federal Public

                    Defender’s Office for the Middle District of North Carolina.

             3.     Louis Allen, the Federal Public Defender for the Middle District of

                    North Carolina has agreed for the defendant’s case to be transferred

                    to his office and that the undersigned can continue to represent Mr.

                    Donohoe as an Assistant Federal Public Defender.

      WHEREFORE, the undersigned requests that the Court terminate the
        Case 1:21-cr-00175-TJK Document 123 Filed 07/21/21 Page 2 of 3




undersigned’s representation of Mr. Donohoe as CJA counsel and that the Federal Public

Defender for the Middle District of North Carolina be substituted as counsel of record for

Mr. Donohoe.

             Respectfully submitted, July 21, 2021.



                                                /s/ Lisa S. Costner
                                                LISA S. COSTNER
                                                Assistant Federal Public Defender
                                                North Carolina State Bar No. 14308
                                                251 N. Main Street, Suite 849
                                                Winston-Salem, NC 27101
                                                (336) 631-5278, Ext. 5172
                                                Email: lisa_costner@fd.org
        Case 1:21-cr-00175-TJK Document 123 Filed 07/21/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on July 21, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing
to:


Jason McCullough
Luke Jones
Assistant United States Attorneys

      And by first-class mail to:

Charles Donohoe




                           Respectfully Submitted, July 21, 2021.




                                                 /s/ Lisa S. Costner
                                                 LISA S. COSTNER
                                                 Assistant Federal Public Defender
                                                 North Carolina State Bar No. 14308
                                                 251 N. Main Street, Suite 849
                                                 Winston-Salem, NC 27101
                                                 (336) 631-5278, Ext. 5172
                                                 Email: lisa_costner@fd.org
